DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 06/10/2022 with respect to claim(s) 16, 18-19, 21-24, 26 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new ground(s) of rejection is made in view of Hakala et al. (US 20140039513) in view of Maeda et al. (US 20170151415) and Turjman et al. (US 20160174995).
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “the maximum diameter” which is suggested to read as “a maximum diameter” in line 18.
Claim 16 recites “the diameter” which is suggested to read as “a diameter” in line 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18-19, 21-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hakala et al. (US 20140039513) [hereinafter Hakala] in view of Maeda et al. (US 20170151415) [hereinafter Maeda] and Turjman et al. (US 20160174995) [hereinafter Turjman].
Regarding claims 16 and 27, Hakala discloses a catheter for treating occlusions in blood vessels (abstract) comprising:
a tubular guidewire sheath 320 defining a plurality of lumens (para. 0031; Fig. 3B), the plurality of lumens comprising a first lumen 304 for carrying a guidewire (para. 0031);
a shock wave generator located near a distal end of the catheter (para. 0031), said shock wave generator including at least one distal electrode pair formed by an inner electrode 306 and an outer electrode 308 (para. 0031), with electrodes of each pair being spaced apart to define at least one gap (para. 0039);
a first wire 305 and a second wire 309 (Fig. 3B), wherein proximal ends of the first wire and the second wire are connectable to a pulsed voltage source (para. 0031), and wherein distal ends of the first wire and the second wire are connected to the at least one distal electrode pair such that when high voltage pulses are applied across the first wire and the second wire, current flows across the at least one gap creating shock waves for treating an occlusion (para. 0031 and 0064-65; Fig. 3E; Fig. 5B-C illustrates multiple electrode pairs spaced apart within the balloon 508; para. 0039);
and a flexible cap 408 (Fig. 4; para. 0038) formed from a material having elastomeric properties (para. 0037 and 0065) and sealably attached to the distal end of the catheter and surrounding the at least one electrode pair (Fig. 4; para. 0026-27), said flexible cap being inflatable with conductive fluid such that the flexible cap expands to provide a space between an inner wall of the flexible cap and the at least one electrode pair (para. 0026 and 64-65; Fig. 4).
However, Hakala fails to disclose wherein when the flexible cap is in a deflated state, a surface area of the flexible cap is small enough that the flexible cap is not folded when the catheter is advanced into a blood vessel and wherein after being deflated, the flexible cap returns to a low profile configuration without folds.
Maeda in the same field of endeavor teaches a balloon catheter comprising a zero-fold angioplasty balloon [interpreted as a flexible cap] (para. 0021), wherein when the flexible cap is in a deflated state, a surface area of the flexible cap is small enough that the flexible cap is not folded when the catheter is advanced into a blood vessel (para. 0009 discloses that a “zero folding-type balloon” means that the balloon material is not folded prior to inflation, thereby providing the balloon with a small surface area to be unable to fold on itself) and wherein after being deflated, the flexible cap returns to a low profile configuration without folds (para. 0009 and 0105) for the purpose of preventing deformation of the balloon when transitioning from a deflated state to an inflated state, thereby allowing the user to reuse the balloon for multiple lesions in different locations of a body lumen (para. 0105) and reducing the number of manufacturing steps, thereby lowering manufacturing cost (para. 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the flexible cap in Hakala to include the zero fold balloon of Maeda in order to improve the crossability/maneuverability of the balloon within the body lumen i.e. preventing deformation of the balloon when transitioning from a deflated state to an inflated state, thereby allowing the user to reuse the balloon for multiple lesions in different locations of a body lumen (para. 0105) and to reduce the number of manufacturing steps, thereby lowering manufacturing cost (para. 0106).
	However, Hakala in view of Maeda fails to disclose when the flexible cap is in an inflated state, a  maximum diameter of the flexible cap is no more than 15% [or 10% as disclosed in claim 27] greater than the diameter of the flexible cap in a deflated state.
	Turjman in the same field of endeavor teaches a balloon catheter (100) configured to be positioned within vasculature comprising a balloon (140, Fig. 3B-E) [interpreted as a flexible cap], the flexible cap (140) may have a deflated diameter range between 1.2 to 4.2 mm and an inflated diameter range between 1.5 to 5 mm is in an inflated state (para. 0054), wherein within the diameter ranges of the inflated/deflated state of the flexible cap (140) the maximum diameter of the flexible cap is no more than 15% greater than the diameter of the flexible cap in a deflated state. For example, if the flexible cap has a deflated diameter of 1.4 mm and an inflated diameter of 1.5 mm, the maximum diameter (1.5 mm) of the flexible cap is 7% greater than the diameter of the flexible cap in the deflated state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the flexible cap of Modified Hakala to include the ability for the balloon to expand to the maximum diameter of no more than 15% greater than the deflated diameter, as taught by Turjman in order to form a seal for proximal embolic protection within narrower blood vessels (para. 0015, 54).
	
Regarding claim 18, Modified Hakala discloses wherein the flexible cap comprises an angioplasty balloon (para. 0026 and 0036 of Hakala).
Regarding claim 19, Modified Hakala discloses wherein the flexible cap comprises a polymer tube (para. 0037 of Hakala). Note: the limitation “wherein the flexible cap comprises an extruded polymer tube” is interpreted as a product by process limitation due to the term “extruded”. Product-by-process limitations are limiting only in so far as the final structure necessitated by the process. At most, the final structure necessitated by an extruded tube appears to be a continuous tube. Since the polymer tube of Hakala forms a continuous polymer tube, it is considered to meet this product-by-process limitation. 
Regarding claim 21, Modified Hakala discloses wherein the at least one distal electrode pair comprises a first electrode pair 306/308 and a second electrode pair 330/308, wherein the first electrode pair comprises: a conductive portion of the first wire 305 (para. 0031 of Hakala); and a conductive sheath 308 wrapped circumferentially around the guidewire sheath (Fig. 3A and 3E; para. 0031 of Hakala); and wherein the second electrode pair 330/308 comprises: the conductive sheath 308 (para. 0031 of Hakala); and a conductive portion of the second wire 309 (Fig. 3A-E; para. 0032 of Hakala).
Regarding claim 22, Modified Hakala further discloses that the device can comprise two electrode assemblies for a total of four inner electrodes instead of the one electrode assembly having two inner electrodes shown in Figs. 3A-E of Hakala), wherein the device comprises a third wire 1253 and a fourth wire 1255 extending within one or more lumens of the tubular guidewire sheath (Fig. 5B and 12A; para. 0031 of Hakala), wherein proximal ends of the third wire and fourth wire are connectable to the pulsed voltage source (Fig. 5B and 12A; para. 0039, 0055 of Hakala), and wherein distal ends of the third wire and the fourth wire are connected to at least one proximal electrode pair (Fig. 5B of Hakala illustrates a distal and proximal electrode assemblies that are connected to the pulsed voltage source and Fig. 3B-E illustrates that the electrode pairs are formed on the distal ends of the wires). 
Regarding claim 23, Modified Hakala discloses wherein the at least one proximal electrode pair comprises a third electrode pair 1252/1256 and a fourth electrode pair 1254/1256 (para. 0055 of Hakala), wherein the third electrode pair comprises: an insulation removed portion of the third wire (Figs. 3A-E; para. 0031-32, 34 of Hakala); and a further conductive sheath wrapped circumferentially around the guidewire sheath (Fig. 3A-E; para.0031 of Hakala); and wherein the fourth electrode pair comprises: the further conductive sheath (para. 0031-32 of Hakala); and an insulation removed portion of the fourth wire (Fig. 3A-E; para. 0031 of Hakala).
Regarding claim 24, Modified Hakala discloses wherein the pulsed voltage source is controllable to apply high voltage pulses across either the first wire and the second wire or the third wire and the fourth wire to create shock waves at either the at least one distal electrode pair or the at least one proximal electrode pair (para. 0055 of Hakala).
Regarding claim 26, Modified Hakala discloses wherein at least a portion of the tubular guidewire sheath comprises spacing features protruding from an outer surface of the guidewire sheath (see annotated Fig. 8B of Hakala below; para. 0031 and 0048), wherein the spacing features are configured to maintain the inner wall of the flexible cap a controlled distance away from the outer surface of the guidewire sheath (see annotated Fig. 8B of Hakala below; para. 0031 and 0048).


    PNG
    media_image1.png
    501
    611
    media_image1.png
    Greyscale

Annotated Fig. 8B of Hakala

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hakala et al. (US 20140039513) [hereinafter Hakala] in view of Maeda et al. (US 20170151415) [hereinafter Maeda] and Turjman et al. (US 20160174995) [hereinafter Turjman], applied to claim 16 above, and further in view of McAndrew (US 20100125244).
Regarding claim 25, Hakala discloses all of the limitations set forth above in claim 16, including a tubular guidewire sheath 320 defining a plurality of lumens (para. 0031; Fig. 3B), the plurality of lumens comprising a first lumen 304 for carrying a guidewire (para. 0031). Hakala further discloses a proximal hub 524 comprising a central shaft 542 having an inner lumen 543 and a first side shaft 540 having an inner lumen 541 as an inflation port for conductive fluid, wherein the inner lumen of the first side shaft may be in communication and/or continuous with the inner lumen 543 of the central shaft 542 (para. 0041). However, Hakala does not expressly disclose that the tubular guidewire sheath defines, in addition to the guidewire lumen, one or more fluid lumens for carrying the conductive fluid between a proximal end of the catheter and the balloon.
McAndrew in the same field of endeavor teaches a balloon catheter comprising an angioplasty balloon (Figs. 1-5; para. 0021), wherein the balloon catheter 100 (Figs. 1-2) comprises a tubular guidewire sheath 106 defines a guidewire lumen 130 for receiving a guidewire 132 and a fluid lumen 114 for carrying fluid between a proximal end of the catheter 100 and the balloon 108 (Fig. 2A; para. 0019-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the tubular guidewire sheath in Hakala to include a fluid lumen separate from the guidewire lumen as taught by McAndrew for the predictable result of providing an alternative known means of allowing inflation fluid received from an inflation port of a proximal hub 116 to be delivered to the balloon 108 (para. 0020).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771